DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third alignment element and fourth alignment element of claims 4-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6,190,353 to Makower et al.
In the specification and figures, Makower discloses the apparatus as claimed by Applicant. With regard to claims 1-3, 14-16, 18, a first delivery catheter 101a with a lumen therethrough and a side aperture, a first curved deflection surface, and a first magnetic alignment element 57a, connected to a curved atraumatic tip. Makower further discloses a second receiving catheter 101b with a lumen and a second side aperture, second curved deflection surface, and second magnetic alignment element 57b connected to a second curved atraumatic tip. The apparatus further comprises a guidewire 103, and the first and second alignment elements arrange the apertures to provide a pathway for the guidewire through the first and second catheters (see FIG 5D and accompanying text). 
    PNG
    media_image1.png
    273
    683
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,190,353 to Makower et al.
In the specification and figures, Makower discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 4, 6-10, Makower fails to disclose a third and fourth alignment element along the length of the catheters. However, It has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the provision of additional alignment elements arranged in a preferred configuration has the predictable result of more accurate alignment of the catheters with one another, and is unpatentable over the cited prior art. 
With regard to claim 5, Makower discloses that the alignment elements may comprise magnets (see FIG 5D). 
With regard to claims 11-13, Makower illustrates that the first and second catheters are configured to be aligned lengthwise and that the alignment elements have lumens through which the guidewire may pass (see FIG 5D).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        2 February 2021